FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KAUR SINGH,                                       No. 07-72237

               Petitioner,                        Agency No. A079-610-950

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Kaur Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s adverse

credibility determination, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008),

and we deny the petition for review.

      The agency denied Singh’s asylum application as time-barred. Singh does

not challenge this dispositive finding in his opening brief. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued are waived). Accordingly, we deny the petition as to Singh’s asylum claim.

      Substantial evidence supports the agency’s adverse credibility determination

because the inconsistencies between Singh’s testimony and the asylum officer’s

notes with respect to the nature of the mistreatment Singh allegedly suffered during

his first and third arrests, the duration of Singh’s detention following his first

arrest, whether Singh sought medical treatment at a hospital following his second

arrest, and whether Singh reported the incidents to the chief minister, go to the

heart of his claim of persecution. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th

Cir. 2001). Accordingly, Singh’s withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                            2                                        07-72237
      Singh’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Singh points to no other evidence that shows it is

more likely than not he will be tortured in India. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   07-72237